Citation Nr: 9929545	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1945 
to January 1947.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1995 decision of the RO.  

In May 1997 and April 1998, the Board remanded the case for 
further development.  

The Board notes that, in December 1988, the appellant's claim 
of service connection for the cause of the veteran's death 
was denied.  The appellant was notified of this 
determination, but did not file a timely appeal.  However, 
because the appellant alleged exposure on the part of the 
veteran due to ionizing radiation and the law regarding such 
claims has been liberalized since the prior adverse decision, 
the new and material evidence requirements of 38 U.S.C.A. § 
5108 (West 1991 & Supp. 1999) and 38 C.F.R. § 3.156 (1999) do 
not apply.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 
(1993).  Therefore, the appellant's claim will be considered 
on a de novo basis.  





FINDINGS OF FACT

1.  The veteran died on October [redacted], 1986; the immediate 
cause of death was hemorrhage from pelvic vessel due to or as a 
consequence of anterior resection for rectal carcinoma.  It 
is also shown that he was treated for carcinoma of the colon.  

2.  The appellant has presented a claim of service connection 
for the cause of the veteran's death which is plausible in 
that the veteran as likely as not had been present in 
Hiroshima or Nagasaki during the period of occupation of 
Japan following World War II.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.311, 3.312 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of death shows that the veteran died on 
October [redacted], 1986.  The immediate cause of death was 
hemorrhage from pelvic vessel due to or as a consequence of 
anterior resection for rectal carcinoma.  

A careful review of the record indicates that some of the 
veteran's service medical records were destroyed by the 1973 
fire at the National Personnel Records Center (NPRC).  A 
review of the service records of record shows that, on 
morning reports dated from April 1946 to July 1946, the 
veteran was reported to have been assigned to the 89th Signal 
Operation Battalion in Yokohama, Japan.  There was no 
notation of any illness, injury or treatment.  On discharge 
examination in February 1947, the veteran's anus, rectum, 
abdominal wall and viscera were reported to be clinically 
normal.  

In October 1986, the medical records from the Maine Coast 
Memorial Hospital revealed that the veteran was diagnosed 
with carcinoma of the rectum.  On a post-mortem report, the 
veteran was reported to have been diagnosed, in part, with 
recent anterior resection of rectosigmoid for carcinoma of 
the colon; large pelvic abscess; and adhesions of the small 
bowel.  

Received in November 1988 was a statement by the appellant 
indicating that the veteran had served in the Occupational 
Forces in Japan from April 1946 to December 1946 as a 
teletype operator.  She reported that he had been in 
Hiroshima for some time during that period.  

In September 1995, the Defense Nuclear Agency reported that 
the veteran's discharge certificate revealed that, in April 
1946, the veteran reported to "B" Company, 89th Signal 
Operation Battalion at Yokohama, Hohshu, Japan, which was 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  The veteran was reported to have remained in the 
Yokohama area through July 1946.  It was reported that Army 
records did not document the veteran's presence in the 
Hiroshima or Nagasaki areas during the VA defined period of 
occupation, or August 1945 to July 1946.  

During a hearing at the RO in May 1996, the appellant 
reported that she believed that the veteran's death was due 
to exposure to ionizing radiation while stationed in Japan 
during World War II.  She reported that the veteran had died 
due to complications from colon cancer surgery.  The 
appellant introduced photographs of the veteran, some of 
which were reportedly taken while he was in Hiroshima.  She 
reported that the veteran had told her that he had been 
stationed at a bomb site for four months.  

In August 1997, a letter from the Defense Special Weapons 
Agency reported that they were unable to state definitively 
that the veteran had not been present within the areas of 
Hiroshima and/or Nagasaki, although his presence had not been 
documented there.  It was reported that, if the VA conceded 
that the veteran had a presence with the American occupation 
forces in Hiroshima and Nagasaki, the maximum possible 
radiation dose that might have been received from external 
radiation, inhalation and ingestion was less than one rem.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a) (1999).  

In all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(ii) (1999).  

In cases as described in 38 C.F.R. § 3.311(a)(2)(ii), if 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  38 C.F.R. § 3.311(a)(4) (1999).  

When it is determined that (i) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946; (ii) the veteran subsequently developed a radiogenic 
disease; and (iii) such disease first became manifest within 
the specified period, before its adjudication, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration.  If any of the foregoing three requirements 
has not been met, it shall not be determined that a disease 
has resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(a)(4)(i) (1999).  

The term radiogenic disease means a disease that may be 
induced by ionizing radiation and shall include colon cancer, 
cancer of the rectum and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1999).  

Diseases such as colon cancer, cancer of the rectum or any 
other cancer not specifically listed under 38 C.F.R. 
§ 3.111(b)(2), must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5) (1999).  

The appellant contends, in essence, that the veteran's fatal 
cancer was due to the exposure to ionizing radiation while 
stationed in Hiroshima during service.  

As noted hereinabove, the veteran's immediate cause of death 
was reported to be hemorrhage from pelvic vessel due to or as 
a consequence of anterior resection for rectal carcinoma.  
Private medical records from the Maine Coast Memorial 
Hospital also show that, in October 1986, the veteran had 
been diagnosed with carcinoma of the rectum and carcinoma of 
the colon.  

In August 1997, the Defense Special Weapons Agency reported 
that available military records did not document the 
veteran's presence with the American occupation forces in 
Hiroshima or Nagasaki, Japan.  However, it was also reported 
that the agency had been unable to state definitively that 
the veteran had not been present with the areas of Hiroshima 
and/or Nagasaki.  

Because the Defense Special Weapons Agency has acknowledged 
that military records do not definitively establish the 
veteran's absence from Hiroshima, the Board finds that the 
veteran's presence at this site must be conceded in this 
case.  See 38 C.F.R. § 3.311(a)(4)(i) (1999).  

In addition, the veteran has been reported to have been 
diagnosed with a radiogenic disease that became manifest 
within the specified period under 38 C.F.R. § 3.311(b)(5) 
(1999).  

Consequently, the Board finds that, in light of this 
evidence, the appellant's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  See 38 C.F.R. 
§§ 3.311, 3.312 (1999).  



ORDER

A well-grounded claim of service connection for the veteran's 
cause of death has been submitted, the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Because the claim of service connection for the cause of the 
veteran's death is well grounded, VA has a duty to assist the 
appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the claimant in obtaining and 
developing facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Thus, to ensure that all evidence potentially relevant to the 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who treated the veteran for rectal 
carcinoma and carcinoma of the colon.  
When the appellant responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers.  The appellant also should be 
instructed to submit any medical evidence 
which tends to support her assertions 
that any disability was caused or 
materially contributed to the veteran's 
death was due to the exposure to ionizing 
radiation exposure or other disease or 
injury in service.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should also proceed with full 
development of the appellant's claim in 
accordance with the provisions of 
38 C.F.R. § 3.311 (1999) and any other 
applicable provisions of the regulations.  
This should include the preparation of a 
dose estimate and forwarding the 
veteran's claims folder to the VA Under 
Secretary for Benefits, who should be 
requested to obtain an advisory medical 
opinion from the VA Under Secretary for 
Health as to whether it is at least as 
likely as not that the veteran's 
carcinoma of the rectum or carcinoma of 
the colon resulted from exposure to 
ionizing radiation in service.  Such an 
opinion must discuss the factors 
described in 38 C.F.R. § 3.311(e) (1999).  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the appellant's 
claim, with particular attention to the 
provisions of 38 C.F.R. § 3.311 (1999).  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
appellant until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






